SPARKS, Circuit Judge.
The Administrator in this case charged appellee with the violation of the General Maximum Price Regulation promulgated pursuant to the Emergency Price Control Act of 1942, 50 U.S.C.A.Appendix, § 901 et seq. The complaint sought an injunction, both temporary and permanent, and a money judgment for three times the amount of the alleged overcharge. The defendant did not, nor does it now, attack the validity of the pertinent regulation, nor the Statute under which it was promulgated. However, it does contend that plaintiff’s theory of recovery is based upon a misinterpretation of the regulation and a misconception of the purposes of the Act.
On a hearing on plaintiff’s motion for a preliminary injunction, the court found the facts specially, rendered its conclusions of law thereon and entered judgment denying the motion. From that ruling this appeal is prosecuted. By agreement of the parties, further proceedings in the District Court were ordered stayed until final determination of this appeal. In its brief, defendant calls our attention to the fact that, subsequently to the notice of appeal, plaintiff excepted defendant’s work gloves from the operation of the General Maximum Price Regulation, and made them the subject of Regulation No. 506, in which the sale price for each model is specifically fixed. Therefore it urges that the court’s ruling denying a temporary injunction has become a moot question, under United States v. Alaska S. S. Co., 253 U. S. 113, 40 S.Ct. 448, 64 L.Ed. 808. Plaintiff neither denies nor affirms these facts but denies their effect to render the question here presented a moot one. There is nothing in the record from which we can determine whether or not the question is moot.
The District Court filed a written opinion (52 F.Supp. 942) with which we are in accord. The judgment is affirmed.